DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 28 are presented for examination. Claims 1 =- 23 and 26 - 28 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 800 and 880 in FIGS. 8A and 8B are not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 - 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claims 12 - 22, they are being rejected in view of the OG Notice on Subject Matter Eligibility of Computer Readable Media posted on USPTO’s website on 01/28/2010. It is being reproduced partially below to maintain a clear record:
“The broadest reasonable interpretation of a claim drawn to a computer-readable media (also called machine readable medium and other such variations, in this case it is a machine-accessible storage medium) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. While paragraphs [0071] - [0072] recites different storage mediums (tangible and non-transitory, for example), the specification does not appear to provide a definition of the machine-accessible storage medium that would limit the media as being non-transitory only, and leaves the definition open to also cover other types of propagating signals or data carrier waves. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. {[]}

Examiner’s Suggestion: It is recommended that the computer readable medium recited in claims 12 - 22 are each amended to recite “non-transitory machine readable storage medium”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

The term “substantially” in claims 10 and 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claims how much or how close in terms of a tolerance or threshold the input/output relationship of the optimized design of the physical device needs to be in order for the input/output relationship to be considered substantially replicated. There is no tolerance, threshold or range in value the replication of the input/output provided in order for it to quality or count as substantially replicated by the optimized physical device design. The claim is held as being indefinite.

Dependent claims 11 and 22 are rejected due to inherited claim deficiencies of claims and 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3 - 5, 7 - 10, 12, 14 - 16, and 18 - 21are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (U.S. Patent 10,970,441 B1), hereinafter “Zhang”.

As per claim 1, Zhang discloses:
(Zhang, column 6, lines 60 - 62 discloses user defined optimization parameters for a circuit before machine learning is applied, with column 24, lines 44 - 49 adds neural network (NN) training that obtains design parameters.)

the method comprising configuring a simulated environment to be representative of the physical device based, at least in part, on an initial description of the physical device that describes the structural parameters of the physical device (Zhang, column 6, lines 22 - 33 discloses a NeuADC (analog to digital converter) circuit designed in SPICE simulation environment, taking into account the parameters of the circuit, with column 10, lines 7 - 8 adds parameters for the converter (ADC) that can be defined by a user.)

performing an operational simulation of the physical device within the simulated environment based on training data representative of physical stimuli within a physical domain, and wherein the operational simulation simulates an interaction between the physical device and the physical stimuli to determine a simulated output of the physical device in response to the physical stimuli (Zhang, column 24, lines 46 - 53 discloses training for a neural network model to obtain design parameters and provide the correct output based on the input analog voltage signal, and column 25, lines 59 - 65 discloses a SPICE simulation performed using signals in the form of sampled input voltages to obtain a value and gradient based on the input and an output.)

computing a loss value based, at least in part, on the simulated output of the physical device (Zhang, column 11, lines 38 - 47 discloses an error measure obtained based on the actual and desired output, and training data to minimize the error, and column 27, lines 9 - 15 adds the losses obtained and used in the network to minimize the losses.)

performing an adjoint simulation by backpropagating the loss value through the simulated environment to determine an influence of changes in the structural parameters on the loss value (Zhang, column 18, lines 26 - 36 discloses back-propagating gradients of an output through a neural network to optimize the NeuADC with the neural network for computation, and column 21, lines 56 - 60 discloses back-propagating the output errors in a neural network to training the data to obtain design parameters in the hardware [NeuADC integrated hardware elements col. 21, ln. 38 - 41])

generating a revised description of the physical device by updating the structural parameters to reduce the loss value (Zhang, column 32, lines 1 - 21 discloses obtaining optimized design parameters for the NeuADC by using the trained model parameters in a simulation of the NeuADC to verify the performance of the ADC circuit.)

As per claim 12, Zhang discloses:
at least one machine-accessible storage medium that provides instructions that, when executed by a machine (Zhang, column 38, line 19 - 31 discloses a computer system with computer-executable instructions stored on a non-transitory computer-readable media which can be implemented by a processor.)

will cause the machine to perform operations comprising configuring a simulated environment to be representative of the physical device based, at least in part, on an initial description of the physical device that describes the structural parameters of the physical device (Zhang, column 6, lines 22 - 33 discloses a NeuADC (analog to digital converter) circuit designed in SPICE simulation environment, taking into account the parameters of the circuit, with column 10, lines 7 - 8 adds parameters for the converter (ADC) that can be defined by a user.)

performing an operational simulation of the physical device within the simulated environment based on training data representative of physical stimuli within a physical domain, and wherein the operational simulation simulates an interaction between the physical device and the physical stimuli to determine a simulated output of the physical device in response to the physical stimuli (Zhang, column 24, lines 46 - 53 discloses training for a neural network model to obtain design parameters and provide the correct output based on the input analog voltage signal, and column 25, lines 59 - 65 discloses a SPICE simulation performed using signals in the form of sampled input voltages to obtain a value and gradient based on the input and an output.)

computing a loss value based, at least in part, on the simulated output of the physical device (Zhang, column 11, lines 38 - 47 discloses an error measure obtained based on the actual and desired output, and training data to minimize the error, and column 27, lines 9 - 15 adds the losses obtained and used in the network to minimize the losses.)

performing an adjoint simulation by backpropagating the loss value through the simulated environment to determine an influence of changes in the structural parameters on the loss value (Zhang, column 18, lines 26 - 36 discloses back-propagating gradients of an output through a neural network to optimize the NeuADC with the neural network for computation, and column 21, lines 56 - 60 discloses back-propagating the output errors in a neural network to training the data to obtain design parameters in the hardware [NeuADC integrated hardware elements col. 21, ln. 38 - 41])

generating a revised description of the physical device by updating the structural parameters to reduce the loss value (Zhang, column 32, lines 1 - 21 discloses obtaining optimized design parameters for the NeuADC by using the trained model parameters in a simulation of the NeuADC to verify the performance of the ADC circuit.)

For claim 3: The prior art of Zhang discloses claim 3: The computer-implemented method of claim 1, wherein:
the interaction that is simulated corresponds to at least one of a perturbation, retransmission, attenuation, refraction, reflection, diffraction, or amplification of the physical stimuli within the physical domain
(Zhang, column 29, lines 31 - 35 discloses the NeuADC circuits with components being perturbed (perturbing the conductance of the circuit)

For claim 4: The prior art of Zhang discloses claim 4: The computer-implemented method of claim 1, wherein:
 (Zhang, column 6, lines 38 - 43 discloses steps including using an analog input into an ADC to obtain a digital output, column 22, lines 7 - 18 discloses an input layer with regards to MLP and a NeuADXC framework, with an input analog signal and an output layer.)

For claim 5: The prior art of Zhang discloses clam 5: The computer-implemented method of claim 1, wherein:
the structural parameters are updated such that the simulated output generated by the interaction between the physical device and the physical stimuli is analogous to a calculation being performed within the physical domain (Zhang, column 10, lines 1 - 8 discloses a user defining optimization parameters with regards to the analog digital circuit (ADC), in which a neural network model of the ADC is generated to represent the mathematical abstraction of the analog and mixed-signal circuits, with column 18, lines 44 - 48 adds training the network to determine computation block and NeuADC parameters.)

For claim 7: The prior art of Zhang discloses claim 7: The computer-implemented method of claim 1, wherein:
the training data includes a plurality of training datasets, each one of the training datasets including an input value and target output value, and wherein the input value is representative of at least one of the physical stimuli (Zhang, column 6, lines 38 - 43 discloses steps including using an analog input into an ADC to obtain a digital output, and column 21, lines 38 - 49 discloses training dataset, an input analog signal and a digital output signal.)

For claim 8: The prior art of Zhang discloses claim 8: The computer-implemented method of claim 7, wherein: 
the loss value is based, at least in part, on a comparison between the simulated output of the physical device and the target output value of a corresponding one of the plurality of training datasets associated with the  (Zhang, column 11, lines 11 - 17 disclose deep learning for a design to train an ADC with different outputs with its ideal digitalization outputs, with column 11, lines 40 - 46 discloses the error measure, also referred to as a loss function in which iterations of training provides a loss function closer to the target function based at least on the inputs.)

As per claims 14, 15, 16, 18, 19 note the rejections of claims 3, 4, 5, 7, and 8 above. The instant claims 14, 15, 16, 18 and 19 recite substantially the same limitations as the above rejected claims 3, 4, 5, 7, 8 and are therefore rejected under the same prior art teachings.

For claim 9: The prior art of Zhang discloses claim 7: The method of claim 9, further comprising: 
performing cycles, each cycle including performing the operational simulation, performing the adjoint simulation (Zhang, column 11, lines 40 - 63 discloses design optimization of a circuit that includes iteration steps providing training to minimize the error based on the input, as well as performing back-propagation steps to obtain an accurate model of the relationship between the input and output.)
The back-propagation performed is interpreted as an adjoint simulation.

updating the structural parameters to reduce the loss value (Zhang, column 6, lines 16 - 21 discloses obtaining trained weight parameters regarding the circuit, with column 6, lines 60 - 61 discloses parameters defined for the circuit, column 10, lines 59 - 64 discloses tunable parameters used with regards to obtaining a desired output based on the input, and column 15, lines 34 - 35 adds updating parameters.)

wherein the cycles iteratively reduce the loss value until the loss value substantially converges to within a threshold range (Zhang, column 10, lines 59 - 64 adds minimizing the errors from the input to the hardware to obtain the desired output, and column 11, lines 38 - 53 adds minimizing error, or loss function, during iterations of training performed until the loss function, or error, is minimized.)

For claim 10: The prior art of Zhang discloses claim 10: The computer-implemented method of claim 9, further comprising: 
generating an optimized design of the physical device based on the structural parameters that have been updated upon completion of the cycles (Zhang, column 35, lines 16 - 19 discloses a NeuADC based on neural network hardware substrate that includes design parameters trained or learned through neural network training, and column 35, lines 35 - 50 discloses designing optimized ADC circuits based on the neural network.)

wherein the optimized design of the physical device substantially replicates an input/output relationship described by the training data within the physical domain (Zhang, column 35, lines 35 - 50 discloses designing optimized ADC circuits based on the neural network, including mapping the components of the circuits based on the neurons of the neural network, with column 36, lines 23 - 35 adds the optimization parameters, input and output results are used in a design system to design, synthesize, and optimize circuits.)

For claim 20: The prior art of Zhang discloses claim 20: The storage medium of claim 17, providing additional instructions that, when executed by the machine, will cause the machine to perform further operations, comprising: 
performing cycles, each cycle including performing the operational simulation (Zhang, column 24, lines 44 -   discloses a neural network corresponding to hardware substrate with regards to the NeuADC, along with design parameters obtained during training, and column 25, lines 59 - 61 adds a SPICE simulation performed.)

performing the adjoint simulation (Zhang, column 18, lines 26 - 36 discloses back-propagating gradients of an output through a neural network to optimize the NeuADC with the neural network for computation, and column 21, lines 56 - 60 discloses back-propagating the output errors in a neural network to training the data to obtain design parameters in the hardware [NeuADC integrated hardware elements col. 21, ln. 38 - 41])

and updating the structural parameters to reduce the loss value, and wherein the cycles iteratively reduce the loss value until the loss value substantially converges to within a threshold range (Zhang, column 11, lines 40 - 53 discloses obtaining a higher error during the beginning stages of training and towards the end the loss being closer to an approximation of the target value.)

For claim 21: The prior art of Zhang discloses claim 21: The storage medium of claim 20, providing additional instructions that, when executed by the machine, will cause the machine to perform further operations, comprising: 
generating an optimized design of the physical device based on the structural parameters that have been updated upon completion of the cycles (Zhang, column 35, lines 16 - 19 discloses a NeuADC based on neural network hardware substrate that includes design parameters trained or learned through neural network training, and column 35, lines 35 - 50 discloses designing optimized ADC circuits based on the neural network.)

and wherein the optimized design of the physical device substantially replicates an input/output relationship described by the training data within the physical domain (Zhang, column 35, lines 35 - 50 discloses designing optimized ADC circuits based on the neural network, including mapping the components of the circuits based on the neurons of the neural network, with column 36, lines 23 - 35 adds the optimization parameters, input and output results are used in a design system to design, synthesize, and optimize circuits.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6, 11, 13, 17, 22, 23, and 26 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent 10,970,441 B1), and further in view of Kaditz et al. (U.S. PG Pub 2020/0265328 A1), hereinafter “Kaditz”.

As per claim 2, the prior art of Zhang discloses the method of claim 1.
The prior art of Zhang does not expressly disclose:
wherein the physical domain includes at least one of an electromagnetic domain, an acoustic domain, a quantum domain, a capacitive domain, or a vibrational domain.

Kaditz however discloses:
wherein the physical domain includes at least one of an electromagnetic domain, an acoustic domain, a quantum domain, a capacitive domain, or a vibrational domain (Kaditz, paragraphs [0034] - [0035] discloses simulating the response physics using models based on a given excitation on a sample, with the excitation include electromagnetic beams.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the backpropagation of output results in a neural network to minimize the losses with 

For claim 6: The combination of Zhang and Kaditz discloses claim 6: The method of claim 5, wherein:
the calculation includes at least one of a tensor multiplication, tensor inversion, or convolution computation (Kaditz, paragraph [0093] discloses convolutional neural network with a plurality of parameters and layers, as well as an implemented convolution operation.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the backpropagation of output results in a neural network to minimize the losses with regards to a physical design teaching of Zhang with the electromagnetic beams used in a simulation of response physics models teaching of Kaditz and the additional teaching of a convolutional neural network to perform a convolution operation, also found in Kaditz. The motivation to do so would have been because Kaditz discloses the benefit of model parameters with an accuracy that exceeds the predefined values may be computed using fewer iterations with the predetermined predictive model than in different, iterative approaches that does not use the predetermined predictive model (Kaditz, paragraph [0013]).

As per claims 13 and 17, note the rejections of claims 2 and 6 above. The instant claims 13 and 17 recites substantially the same limitations as the above rejected claims 2 and 6 is are therefore rejected under the same prior art teachings.

For claim 11: The combination of Zhang and Kaditz discloses claim 11: The computer-implemented method of claim 10, further comprising: 
(Kaditz, paragraph [0093] discloses a convolutional neural network for training with a plurality of connected layers, and paragraph [0095] discloses convolutional layers of a convolutional neural network (par. [0093]) with layers that takes the output of a layer as the input of a different layer.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the backpropagation of output results in a neural network to minimize the losses with regards to a physical design teaching of Zhang with the electromagnetic beams used in a simulation of response physics models teaching of Kaditz and the convolution network with connected input and output layers, also found in Kaditz. The motivation to do so would have been because Kaditz discloses the benefit of model parameters with an accuracy that exceeds the predefined values may be computed using fewer iterations with the predetermined predictive model than in different, iterative approaches that does not use the predetermined predictive model (Kaditz, paragraph [0013]).

For claim 22: The combination of Zhang and Kaditz discloses claim 22: The storage medium of claim 21, providing additional instructions that, when executed by the machine, will cause the machine to perform further operations, comprising: 
generating the training data based on inference calculations of a trained machine learning model that describes the input/output relationship (Kaditz, paragraph [0093] discloses a convolutional neural network for training with a plurality of connected layers, and paragraph [0095] discloses convolutional layers of a convolutional neural network (par. [0093]) with layers that takes the output of a layer as the input of a different layer.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the backpropagation of output results in a neural network to minimize the losses with regards to a physical design teaching of Zhang with the electromagnetic beams used in a simulation of response 

As per claim 23, Zhang discloses:
the physical device comprising an input region to receive a physical stimulus in a physical domain (Zhang, column 5, lines 34 - 41 discloses designing an analog to digital converter for fabrication that includes analog and mixed signal circuits, and signal tests used as analog inputs.)

an output region to output a physical response in response to receiving the physical stimulus (Zhang, column 5, lines 34 - 41 discloses designing an analog to digital converter for fabrication that includes analog and mixed signal circuits, and signal tests used to obtain digital outputs based on analog inputs.)

a design region positioned proximate to the input region and the output region (Zhang, column 6, lines 64 - 66 through column 7, lines 1 - 8 discloses an analog to digital converter in FIG. 2, which shows the input area for the analog input and the output area to provide the digital output.)

	Zhang does not expressly disclose:
a physical device to perform inference calculations within a physical domain; and
wherein the design region is structured to interact with the physical stimulus to perform the inference calculation within the physical domain.

	Kaditz however discloses:
wherein the design region is structured to interact with the physical stimulus to perform the inference calculation within the physical domain (Kaditz, paragraph [0090] discloses using model parameters to simulate the physics of a response of a sample using an excitation, and using a neural network to modify the model parameters, with the neural network being, as in paragraph [0093] a convolutional neural network with a plurality of parameters and layers, as well as an implemented convolution operation.)
The convolution operation implemented for the convolution neural network is interpreted as a type of inference calculation. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the backpropagation of output results in a neural network to minimize the losses with regards to a physical design teaching of Zhang with the convolutional neural network to perform a convolution operation teaching of Kaditz. The motivation to do so would have been because Kaditz discloses the benefit of model parameters with an accuracy that exceeds the predefined values may be computed using fewer iterations with the predetermined predictive model than in different, iterative approaches that does not use the predetermined predictive model (Kaditz, paragraph [0013]).

For claim 26: The combination of Zhang and Kaditz discloses claim 26: The physical device of claim 23, wherein:
the inference calculations correspond to at least one of a tensor multiplication, tensor inversion, or convolution computation (Kaditz, paragraph [0093] discloses convolutional neural network with a plurality of parameters and layers, as well as an implemented convolution operation.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the backpropagation of output results in a neural network to minimize the losses with regards to a physical design teaching of Zhang with the convolutional neural network to perform a convolution operation teaching as found in Kaditz. The motivation to do so would have been because Kaditz discloses the benefit of model parameters with an accuracy that exceeds the predefined values may be computed using fewer iterations with the predetermined predictive model than in different, iterative approaches that does not use the predetermined predictive model (Kaditz, paragraph [0013]).

For claim 27: The combination of Zhang and Kaditz discloses claim 27: The physical device of claim 23, wherein:
the physical domain includes at least one of an electromagnetic domain, an acoustic domain, a quantum domain, a capacitive domain, or a vibrational domain (Kaditz, paragraphs [0034] - [0035] discloses simulating the response physics using models based on a given excitation on a sample, with the excitation include electromagnetic beams.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the backpropagation of output results in a neural network to minimize the losses with regards to a physical design teaching of Zhang with the convolutional neural network to perform a convolution operation, as found in Kaditz and the additional disclosure of electromagnetic beams used in a simulation of response physics models, also found in the teaching of Kaditz. The motivation to do so would have been because Kaditz discloses the benefit of model parameters with an accuracy that exceeds the predefined values may be computed using fewer iterations with the predetermined predictive model than in different, iterative approaches that does not use the predetermined predictive model (Kaditz, paragraph [0013]).

For claim 28: The combination of Zhang and Kaditz discloses claim 28: The physical device of claim 23, wherein the physical device replicates an input/output relationship of a machine learning model within the physical domain (Zhang, column 35, lines 35 - 50 discloses designing optimized ADC circuits based on the neural network, including mapping the components of the circuits based on the neurons of the neural network, with column 36, lines 23 - 35 adds the optimization parameters, input and output results are used in a design system to design, synthesize, and optimize circuits.)

Allowable Subject Matter
Claims 24 and 25 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Zhang et al. (U.S. Patent 10,970,441 B1) discloses backpropagation of output results in a neural network to minimize the losses with regards to a physical design, with Kaditz et al. (U.S. PG Pub 2020/0265328 A1) disclosing convolutional neural network to perform a convolution operation, and electromagnetic beams used in a simulation of response physics models, and Kiers et al. (WO2019162204 A1) providing a neural network used to obtain a new output in a layer based on an input tensor, with a resulting convolution increased based on a vector.
However, none of the references taken either alone or in combination with the prior art of record discloses:
Claim 24, wherein material regions of the physical device are arranged within the design region such that a field response of the physical device changes in response to the physical stimulus, and wherein the changes correspond to a wave that is manipulated by the material regions to perform inference calculations as the wave propagates through the physical device.

Dependent claim 25 is allowable under 35 U.S.C. 103 for depending from claim 24, an allowable base claim under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
February 4, 2022